The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on October 27, 2020.

Claims 1, 4-12 and 14-20 are pending. Claims 2-3 and 13 are cancelled. Claims 17-20 are withdrawn from consideration as being drawn to nonelected inventions.  Claims 1 and 5 are currently amended.

The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-12 and 14-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Baum (US Patent No. 5,589,099) in view of Sun (US 2015/0355101; already cited in IDS dated 11/05/2019).
	Baum teaches a cast solid food grade rinse agent composition for warewashing (see col. 1, lines 8-9), the composition suitable for dilution to form an aqueous rinse, the composition 
 (EO)x (PO)y (EO)z 
with a molecular weight between 10,000 and 15,000, wherein x is 30 to 130, y is 30 to 70, z is 30 to 130 and x+y is ≥ 60, having a cloud point, measured with a 1 wt-% aqueous solution, of greater than 100oC.; (b) about 0.1 to 30 wt-% of a defoamer; and (c) about 5 to 80 wt-% of a water soluble casting agent diluent (see claim 13; Table II under col. 7), wherein the defoamer comprises a fatty acid ester of glycerol (see claim 19; col. 5, lines 7-13; 32-38). The composition can contain one or more solid water soluble food grade fillers (see col. 5, lines 54-67) and other optional ingredients like perfumes (or fragrances) (see col. 6, lines 53-59). The cast solid composition is prepared by uniformly blending the nonionic polyethylene polypropylene block copolymer and other components with polyethylene glycol (PEG) casting agent (or solidifying system) at a temperature above the melting point of the PEG and cooling the uniform mixture (see col. 7, lines 21-33), thus forming a cast solid, which presumably have a flat surface. Baum also teaches that, surprisingly, they have found that high molecular weight, high cloud point materials can be effectively defoamed with effective food additive defoamer materials to form rinse additives which yield desirable continuous sheets on the ware and provide an extra degree of safety if they leave any residue on the cleaned ware; and in their research on developing rinse agents, they find that the 
nonionic agents of the invention are surprisingly good sheeting agents even though they have high cloud points and generate significant volumes of foam in use (see col. 2, lines 24-33). 
Baum, however, fails to disclose: (1) deciding an acceptable dissolution performance for the dissolvable article, i.e., the cast solid; establishing a threshold value that correlates to the 
	Sun teaches an image inspection apparatus which includes: an imaging section for capturing an image of a workpiece from a certain direction; an illumination section for illuminating the workpiece from different directions at least three times; an illumination controlling section for sequentially turning on the illumination sections one by one; an imaging generating section for driving the imaging section to generate a plurality of images; a normal vector calculating section for calculating a normal vector with respect to the surface of the workpiece at each of pixels by use of a pixel value of each of pixels having a corresponding relation among the plurality of images; and a contour image generating section for performing differential processing in an X-direction and a Y-direction on the calculated normal vector at each of the pixels, to generate a contour image that shows a contour of inclination of the surface of the workpiece (see abstract; see also paragraph [0020], page 2). The illumination controlling section may be integrated with an image processing part (see paragraph [0081], page 6), which realizes the function of a determination section which inspects the presence or absence of a flaw when the obtained value is not smaller than a predetermined threshold, determination as a flaw is made (see paragraph [0086], page 7). The image inspection apparatus is used for performing visual inspection of a workpiece (see paragraph [0012], i.e., allows easier inspection of the presence or absence of a flaw on the surface of a workpiece (see paragraphs [0005] and [0011], page 1).  Sun also teaches an inspection method for capturing an image of a workpiece to perform visual inspection, the method comprising the steps of: illuminating the workpiece from three or more mutually different illumination directions by illumination sections, and capturing one partial illumination image with respect to each of the illumination directions by use of a common imaging section whose imaging direction and relative position with the illumination sections are adjusted in advance, to acquire a plurality of partial illumination images with different illumination directions;  calculating a normal vector with respect to the surface of the workpiece at each of pixels by a normal vector calculating section by use of a pixel value of each of pixels having a corresponding relation among the plurality of partial illumination images with different illumination directions;  performing differential processing in an X-direction and a Y-direction on the calculated normal vector at each of the pixels, to generate a contour image that shows a contour of inclination of the surface of the workpiece by a contour image generating section;  and performing visual inspection of the workpiece by use of the contour image (see claim 12). The image inspection apparatus and the image inspection method, each uses a photometric stereo method (see paragraph [0003], page 1). Even when there is roughness on the surface of the workpiece where light of direct illumination from above is diffused and recognition is difficult, by irradiating the roughness from the oblique side surface, it is possible to greatly change a 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have analyzed the surface of the resulting cast solid of Baum by using the image inspection apparatus and method as suggested by Sun because this would allow for an easier inspection of the presence or absence of a flaw on the surface of a workpiece, i.e., cast solid, as taught by Sun. 
	With respect to the limitations “deciding an acceptable dissolution performance for the dissolvable article, i.e., the cast solid; establishing a threshold value that correlates to the acceptable dissolution performance for the cast solid”, considering that these steps are “mental process steps,” and considering that Baum teaches that they surprisingly found that high molecular weight, high cloud point materials can effectively defoamed with effective food additive defoamer materials to form rinse additives which yield desirable continuous sheets on the ware and provide an extra degree of safety if they leave any residue on the cleaned ware, during their research on developing rinse agents as disclosed in col. 2, lines 24-33, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the above limitations to necessarily flow from Baum’s process of making the cast solid rinse agent material.
	With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that, if the observed data set fails 
	With respect to difference (3), even though Baum does not explicitly disclose the composition in the form of a laundry pastille, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the resulting product to be used for other household purposes, say as a laundry pastille, because similar process steps and similar ingredients have been utilized in the process of making the solid.  
	With respect to difference (4), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the surface area of a flat surface of the cast solid to be within those recited because a typical dosage size of a cast solid for use in warewashing would have a surface area of at least 4 cm2.

Response to Arguments
Applicant's arguments filed on October 27, 2020 have been fully considered but they are not persuasive. 
	With respect to the obviousness rejection over Baum in view of Sun, Applicant argues that Baum teaches a food grade rinse agent composition and does not disclose, suggest, or teach a formulating method that optimizes the components therein in order to achieve a desirable dissolution performance, and the “wherein” clause in claim 1; and Sun fails to cure the deficiency of Baum since all what Sun teaches is image inspection of a workpiece. Applicant 
	The Examiner respectfully disagrees with the above arguments because of the same reasons as set forth in paragraph 6. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Baum is drawn to making a cast solid rinse agent material, which solid rinse agent material comprises surfaces, and in mass producing such solid rinse agents for commercial purposes, it is typical to detect flaws on the surfaces of such agents, hence,  as stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have analyzed the surface of the resulting cast solid of Baum by using the image inspection apparatus and method as suggested by Sun because this would allow for an easier inspection of the presence or absence of a flaw on the surface of a workpiece, i.e., cast solid, as taught by Sun. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Amina Khan can be reached on 571-272-5573.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761